Title: Thomas Jefferson to Patrick Gibson, 19 August 1815
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir Monticello Aug. 19. 15.
          since my last I have drawn on you in favor of Dabney Carr for 68. D 10L. H. Girardin 25.D.Joseph Milligan 92.D. and this day in favor of Th: J. Randolph for 275.D.
           I set out tomorrow for Bedford, and shall probably be there to the last of the next month.Not knowing the day when my note of 1000.D. in bank will need renewal, I must ask the favor of you to notify me of it by inclosing a blank directed to me ‘at Poplar forest near Lynchburg,’ and it shall be attended to. Accept the assurance of my great esteem and respect.
          Th: Jefferson
        